 1 STEPHEN M. HAYES (SBN 83583)
   TYLER R. AUSTIN (SBN 293977)
 2 HAYES SCOTT BONINO ELLINGSON
   GUSLANI SIMONSON & CLAUSE, LLP
 3 999 Skyway Road, Suite 310
   San Carlos, California 94070
 4 Telephone: (650) 637-9100
   Facsimile:     (650) 637-8071
 5
   Attorneys for Defendant Sentinel Insurance
 6 Company, Ltd.

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA
10

11 CHARLES LONGO, M.D.                          CASE NO.: 2:18-CV-02788-JAM-KJN

12              Plaintiff,                      ORDER GRANTING PARTIES’
           v.                                   STIPULATION AND REQUEST TO
13                                              EXTEND REBUTTAL EXPERT
                                                DISCLOSURE AND DISCOVERY
14 THE HARTFORD INSURANCE GROUP,                DEADLINES
   SENTINEL INSURANCE COMPANY
15 LIMITED, and DOES 1 to 25,

16              Defendants.
                                                Date Action Filed:   April 17, 2017
17                                              Trial Date:          March 2, 2020

18

19

20

21

22

23

24

25

26

27

28
     1048427
      [PROPOSED] ORDER GRANTING STIPULATION AND REQUEST TO EXTEND REBUTTAL EXPERT
             DISCLOSURE AND DISCOVERY DEADLINES – CASE NO.: 2:18-CV-02788-JAM-KJN
 1         The Court, having reviewed the Parties’ Stipulation and Request to Extend Rebuttal Expert

 2 Disclosure and Discovery Deadlines, hereby GRANTS the Parties’ request.

 3         Pursuant to the Parties’ stipulation:

 4         1.     The current supplemental/rebuttal expert disclosure deadline of November 12, 2019

 5 shall be continued to November 22, 2019;

 6         2.     The current discovery cut-off of November 22, 2019 shall be continued to December

 7 2, 2019.

 8

 9         IT IS SO ORDERED.

10

11         Dated: 11/12/2019                       /s/ John A. Mendez___
                                                   U. S. DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1048427                              -1-
      [PROPOSED] ORDER GRANTING STIPULATION AND REQUEST TO EXTEND REBUTTAL EXPERT
             DISCLOSURE AND DISCOVERY DEADLINES – CASE NO.: 2:18-CV-02788-JAM-KJN
